Kevin Todd Hardin
                  TDCJ No. 01920319; Mark W. Michael Unit
              2664 FM 2054, Tennessee Colony, Texas 75886-5000


                               September 8, 2015


Court Clerk                                                     DECEIVED fftf
Court of Criminal Appeals of Texas                         rr,"RT^FCR|P^iwai addcai o
Post Office Box 12308                                                  '    M' KuUS
Austin, Texas 78711                                              SEP 14 2015
        RE:   Kevin Todd Hardin v.    The State of Texas
              Case No.   PD-0422-15
                                                              AbelAcosta, Clerk
Dear Hon.      Clerk:

        I am writing to request the status of the above-referenced
case.



     The Petition for Discretionary Review was filed with this
Court on May 4, 2015. I received a copy of the letter from the
District Attorney's Office to this Court, designating Gary W.
Bunyard as Lead Counsel for the State. I have not received any
other correspondence concerning this case.

        It has been more than 90 days since I last heard anything
concerning this case. Please notify me of the status of the case
at    the address   above.

        Thank you for your assistance in this matter. I look forward
to your response.

Sincerely,


KEVIN TODD HARDIN
PETITIONER/APPELLANT



Cc:   File